         Case 1:20-cv-00027-SPW Document 9 Filed 05/05/20 Page 1 of 2




                                                                              MAY 0 5 Z020
                 IN THE UNITED STATES DISTRICT COURT                     Clerk, U S District Court
                     FOR THE DISTRICT OF MONTANA                           District Of Montana
                                                                                 Billings
                              BILLINGS DIVISION


 AMANDA NOEL,and JOSEPH
 NOEL,                                          CV 20-27-BLG-SPW


                     Plaintiffs,
                                                 ORDER
 vs.



BAYER CORPORATION;BAYER
A.G.; BAYER PHARMA A.G.;
BAYER HEALTHCARE,LLC;
BAYER ESSURE,INC. f/k/a
CONCEPTUS,INC.; and BAYER
HEALTHCARE
PHARMACEUTIALS,INC.,

                     Defendants.


       Plaintiffs Amanda Noel and Joseph Noel move for the admission of

Christina E. Mancuso to practice before the Court in the above captioned matter

with Ben Snipes of Great Falls, Montana, designated as local counsel. The motion

complies with Local Rule 83.1(d), and defendants do not object.

       IT IS SO ORDERED that Plaintiffs Amanda Noel and Joseph Noel's motion

to admit Christina E. Mancuso to appear pro hac vice(Doc. 8)is GRANTED and
Case 1:20-cv-00027-SPW Document 9 Filed 05/05/20 Page 2 of 2
